DECISION OF DISMISSAL
This matter is before the court on Plaintiffs' Motion to Dismiss, filed June 29, 2011, requesting that the Complaint be dismissed.
On May 17, 2011, a telephone case management conference was held in the above entitled matter. The parties agreed that the matter should move to trial and agreed to an in-person trial in the Oregon Tax Courtroom, Salem, Oregon, to be held on August 9, 2011, at 9:30 a.m.
On June 29, 2011, the court received Plaintiffs' request for an "in-person hearing [in a] Bend, Oregon location." (Ptfs' Venue of Deschutes Cty.) Unfortunately, the court no longer has funds available to hold trials in locations other than Salem or Portland. For that reason, the court denies Plaintiffs' request.
Plaintiffs stated in their request as follows:
    "IF the court chooses not to grant this venue request, we hereby withdraw the appeal due to the excessive cost and time relative to the maximum $350 after tax value of a favorable judgment."
(Id.) Plaintiffs' request to withdraw is granted. *Page 2 
Plaintiffs made an additional request as follows:
    "Additionally, if the court will not allow the hearing to occur in Deschutes County as we assumed when filing the appeal, we request return of the $75 court fee previously paid to the State of Oregon to cover court costs."
(Id.) Plaintiffs paid a $75 filing fee when they filed their Complaint. A separate "court fee" was not charged nor collected. Plaintiffs' request to refund a $75 court fee that was not charged is denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs request to withdraw their appeal is granted;
IT IS FURTHER DECIDED that Plaintiffs' request to move the trial of the above-entitled matter from Salem, Oregon, to an unspecified location in Deschutes County is denied; and
IT IS FURTHER DECIDED that Plaintiffs' request to return a court fee is denied because a court fee was not charged nor collected.
Dated this ____ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on July 6, 2011. The Court filed and entered this documenton July 6, 2011. *Page 1